
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.45


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

        This Confidentiality and Non-Competition Agreement (this "Agreement") is
entered into as a condition of employment with Aspen Technology, Inc.
("AspenTech") by                                    ("Employee") effective as of
the first day of Employee's employment by AspenTech.

        Employee acknowledges that AspenTech's business depends on the
marketing, license and sale of its proprietary products, know-how, services, and
information. Employee will be using this information and, in the course of
Employee's work, Employee may develop further information which is important to
AspenTech's business. In working with AspenTech's customers, Employee will also
have access to their information which AspenTech is obligated to keep
confidential. AspenTech desires to be able to impart confidential information to
Employee with the knowledge that the information will be used solely for
AspenTech's benefit and not in competition with, or to the detriment of
AspenTech.

        This Agreement sets forth the terms of Employee's agreement with respect
to the handling of proprietary and confidential information and with respect to
non-competition. In consideration of and as part of the terms of Employee's
employment with AspenTech, Employee agrees as follows:

1.Confidential Information.    Employee recognizes and acknowledges that
Employee will have access to certain confidential information and/or trade
secrets during employment with AspenTech, and agrees that, except as required as
part of Employee's work with AspenTech, Employee will maintain confidential all
data, trade secrets, processes, formulae, inventions, specifications,
techniques, methods, designs, working papers, notes, computer programs, software
packages, test results, technical know-how, technical data, methods and
procedures of operation, customer lists, business or marketing plans, customer
lists, proposals, and all other information concerning customers, personnel and
financial data, plans, contracts, and proprietary information of AspenTech or of
another person or entity and in AspenTech's possession in connection with its
business ("Proprietary Information"). This obligation will continue both during
and after Employee's employment with AspenTech, but does not apply to
information which is or becomes public knowledge through no act or omission of
Employee.

2.Proprietary Rights.    All Proprietary Information in any form, whether
patentable or copyrightable or not, which Employee generates either solely or
jointly during Employee's employment by AspenTech, excluding information
developed outside the scope of employ as approved in writing by Employee's
manager, (the "Developments") will be the sole and exclusive property of
AspenTech (and in the case of copyrightable material, will be a "WORK MADE FOR
HIRE" by the Employee for AspenTech). Employee will promptly and fully disclose
all Developments to AspenTech and, if deemed necessary by AspenTech and at
AspenTech's expense, will execute and deliver such instruments as AspenTech may
request to protect its right, title, and interest in and to any of the
Developments.

3.Records and Equipment.    Immediately upon the termination of Employee's
employment, or otherwise on demand by AspenTech, Employee will deliver to
AspenTech all Proprietary Information, including without limitation, papers,
photographs, drawings, notes, plans, computer programs, tapes, listings, copies
of correspondence, memoranda, reports, customer lists, addresses, computers and
other materials or equipment made or compiled by Employee or made available to
Employee during the course of employment. Employee may not retain any copies
without AspenTech's express written permission.

4.Non-Competition and Non-Solicitation.    In exchange for AspenTech's
disclosing Proprietary Information to Employee, Employee agrees that during the
term of Employee's employment and for a period of twelve (12) months following
the termination thereof for any reason, Employee will

1

--------------------------------------------------------------------------------



not compete with AspenTech without AspenTech's written permission, which shall
not be unreasonably withheld. For the purposes of this Agreement, "Competing
with AspenTech" means

4.1.during the term of employment (i) soliciting any employee of AspenTech to
leave his or her employment with AspenTech or to breach his or her employment
obligations with AspenTech, or (ii) working for Employee's own account or that
of any firm, partnership, or entity, on any project competitive with AspenTech
business;

4.2.with respect to the period before and after termination of employment,
(i) directly or through another party soliciting any employee of AspenTech to
leave his or her employment with AspenTech or to breach his or her employment
obligations with AspenTech, or (ii) working for Employee's own account or that
of any firm, partnership, or entity, on any project substantially similar to or
competitive with a project on which Employee worked while at AspenTech, or
(iii) soliciting AspenTech's customers with whom Employee has dealt during the
last twelve months of Employee's employment with AspenTech, either (a) to cease
to do business with AspenTech, or (b) to do business with any other firm,
partnership, or entity, in actual or proposed competition with AspenTech.

It is understood that, except as specifically set forth herein, this Agreement
does not restrict Employee in the exercise of his or her technical skill
subsequent to his or her employment with AspenTech, provided that the exercise
of such skill does not involve the disclosure to others of Proprietary
Information or the use by the Employee of such Proprietary Information for
Employee's benefit, or on behalf of others.

5.Term.    This Agreement will take effect on the first day of Employee's
employment by AspenTech and will continue in full force and effect if Employee's
relationship becomes that of a consultant rather than an employee, and shall
continue, with respect to Employee's obligations of confidentiality hereunder
and Employee's obligations set forth in paragraph 4.2 on Non-Competition and
Non-Solicitation, after termination of employment and termination of any
consulting relationship. In the event Employee is retained as a consultant, all
reference in this Agreement to termination of employment will be construed to
mean termination of the consulting relationship.

6.Severability; Breach.    If any provision of this Agreement is found to be
void or is so declared by a court of competent jurisdiction, such provision
shall be severed from this Agreement, which shall otherwise remain in full force
and effect. For violations of this Agreement, Employee understands and agrees
that AspenTech shall be entitled to injunctive or other equitable relief as well
as the right to recover any damages incurred as a result of such violations.

Please sign where indicated below, upon which this Agreement will be a binding
agreement under seal, governed by Massachusetts law.

EMPLOYEE:

Signature:     

--------------------------------------------------------------------------------

 
Printed name:
    

--------------------------------------------------------------------------------


 
Date:
    

--------------------------------------------------------------------------------


 

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.45

